Citation Nr: 1708603	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  16-43 607	)	DATE
	)
		)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for arthritis of the lumbosacral spine.

2. Entitlement to a disability rating in excess of 30 percent for traumatic arthritis of the right knee, status post-right tibial osteotomy.  

3. Entitlement to a disability rating in excess of 30 percent for total left knee replacement with repair of ruptured patellar tendon.  

4. Entitlement to service connection for a right shoulder disability.

5. Entitlement to service connection for a left shoulder disability.

6. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney

ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1947 to December 1949, and from August 1952 to August 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction over the appeal has since been assumed by the RO in St. Petersburg, Florida.  

The Board notes that the Veteran's Notice of Disagreement only contested the denial of entitlement to TDIU, and did not contest the denial of increased ratings for the Veteran's lumbosacral spine or bilateral knee disabilities.  Nonetheless, the RO adjudicated all four issues in the subsequent September 2016 Statement of the Case (SOC).  The Veteran's VA Form 9 (Appeal to the Board of Veterans' Appeals) indicated a desire to appeal all issues addressed in the SOC.  As such, the Board has included all issues in the appeal, despite the Veteran not initially appealing them.  The Board notes that the increased rating issues are being remanded below; if the Veteran, in fact, does not wish to contest those issues following the Board's grant of entitlement to TDIU, he is welcome to notify VA in writing of that desire.  

A motion to advance this appeal on the Board's docket has been raised by the Board's acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).  

The issues of entitlement to increased disability ratings for lumbosacral spine, right knee, and left knee disabilities, and entitlement to service connection for right and left shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities are as likely as not of such severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met. 38 U.S.C.A. § 1155, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Given the results favorable to the Veteran, a discussion of VA's duty to notify and assist is not necessary at this time.

The Veteran seeks a total disability rating based on individual unemployability (TDIU).  TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016). A veteran is eligible for TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more). For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as a single disability.  38 C.F.R. § 4.16(a).   

After a review of all evidence of record, the Board finds that TDIU should be granted.  

In the instant matter, the Veteran meets the schedular criteria for TDIU.  Particularly, his right knee disability ratings associated with a common etiology combine to 40 percent (30 percent for traumatic arthritis, and 10 percent for a scar associated with right tibial osteotomy); his left knee disability ratings also combine to a total of 40 percent under a common etiology (30 percent for total left knee replacement, and 10 percent for a scar associated with left knee replacement surgery).  See 38 C.F.R. §§ 4.16(a), 4.25 (2016).

He is also service connected for arthritis of the lumbosacral spine (with a 20 percent disability rating) as well as for tinnitus, sciatica of the left lower extremity, sciatica of the right lower extremity, right knee scar, and left knee scar (all of which receive a 10 percent rating), in addition to a number of nonservice-connected disabilities.  His combined schedular disability evaluation is presently 80 percent.  As such, he meets the schedular criteria for consideration of TDIU.  

While the minimum rating requirements are met, the Veteran must also be shown to be unable to secure or follow substantially gainful employment in order to establish entitlement to TDIU.  The Veteran's application for TDIU indicates that he was most recently employed as a guidance counselor in January 2002.  At that time, he was required to retire due to his back and knee disabilities.  

The Veteran was afforded a VA examination in connection with his increased rating claims in October 2015.  While those examinations are insufficient for rating purposes, as discussed in the below remand, the Board is satisfied that they are sufficient to assess his TDIU claim at this time.   Those examinations indicate that his bilateral knee disabilities prohibit physical activity such as squatting, and limit standing and walking.  His lumbosacral spine disability limits lifting, standing and walking.  The VA examiner stated that his lumbar spine and bilateral knee disabilities could present functional impairments that may impact physical employment involving lifting, bending, prolonged standing, and walking, but may be remedied with reasonable accommodation per federal guidelines.  Sedentary employment would not be impacted.  The examiner did not opine as to how his other service-connected disabilities might impact his ability to obtain and maintain employment.

However, the Veteran has also submitted a December 2015 statement by a Vocational Consultant from Vantage Rehabilitation Services, who reviewed the Veteran's complete claims file, to include the October 2015 VA examinations, and stated that the Veteran was unable to maintain gainful employment due to his service-connected disabilities.  Specifically, the Veteran's last employment was as a guidance counselor, which The Dictionary of Occupational Titles notes is sedentary work, but also requires occasional reaching, handling and fingering, as well as the need for hearing others.  

In this case, the record clearly shows that the Veteran cannot maintain employment which requires physical labor such as bending, standing, carrying, or lifting.  Further, per the occupational counselor, sedentary employment would also be excluded from possibility, due to the Veteran's hearing loss and tinnitus disabilities interfering with his ability to effectively communicate.  As such, the Board does not believe that sedentary employment would be easily obtainable, nor would any attempt at part-time employment result in anything greater than marginal employment.  Accordingly, given the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities are at least as likely as not of such severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107 (2002); 38 C.F.R. § 3.102 (2016).


ORDER

TDIU is granted.



REMAND

In March 2014, the RO in St. Petersburg, Florida, issued a rating decision which, among other things, denied service connection for right and left shoulder disabilities.  On May 6, 2014, the Veteran's then representative submitted a statement with additional evidence requesting that the service-connection claims for bilateral shoulder disabilities be reconsidered.  Rather than issue a Statement of the Case, the RO issued a new rating decision in May 2015, again denying the claims.  

The Court of Appeals for Veterans Claims (Court) has held that the filing of a Notice of Disagreement initiates the appeal process, and that the failure of the RO to issue a Statement of the Case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238, 239-41 (1999).  In this case, the May 2014 statement clearly indicated a disagreement with the March 2014 rating decision.  While the claim was readjudicated, a Statement of the Case was not issued and the Veteran was not adequately afforded the opportunity to formalize his appeal of those denials.  Thus, the Board finds that a remand is necessary for the AOJ to issue a Statement of the Case.  Id.  

Regarding the remaining claims on appeal, once VA undertakes to provide a VA examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, recent action by the Court requires the Board to issue an additional remand in this matter.  On July 5, 2016, the Court issued a precedential decision in the matter of Correia v. McDonald which involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2016). VA has interpreted the Court's holding to imply that all range of motion testing must include active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, and must be compared to the opposite joint, when possible (opposite joint testing is only applicable where there is an opposite joint, and thus excludes spine claims; it also excludes opposite joint testing when the opposite joint is "damaged," meaning it has a disorder that would make it abnormal).  Correia v. McDonald, 28 Vet. App. 158 (2016). 

The Veteran was afforded a VA examination in connection with his lumbosacral spine and bilateral knee claims in October 2015.  While those examinations did provide range of motion findings, they did not indicate whether they were in passive vs. active motion, nor did they provide weight bearing vs. non-weight bearing findings. 

Regarding the knee examination, under the heading of "additional factors contributing to disability," the examiner indicated the existence of less movement than normal due to ankylosis, adhesions, etc.; deformity; instability of station; disturbance of locomotion; and interference with standing.  No description of these factors was given, and this statement runs contrary to the other findings in the report, particularly that the Veteran does not have ankylosis and that his instability testing was normal.  The Board would request, that on remand, these factors be addressed and clarified.

Likewise, the Veteran's spine examination also indicated the existence of less movement than normal due to ankylosis; adhesions, etc.; disturbance of locomotion, and interference with standing.  These factors were not described and run contrary to the finding later in the report that the Veteran does not have ankylosis of the spine.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Furnish a statement of the case to the Veteran addressing the issues of entitlement to service connection for right and left shoulder disabilities.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should those issues be returned to the Board for further appellate consideration, if otherwise in order.

2. Schedule the Veteran for a new VA examination of his right and left knee disabilities.  The complete claims file should be made available to the examiner selected to conduct the examination.  

The examiner should provide a complete description of the Veteran's right and left knee disabilities, to include degrees of flexion and extension; any existence of impairment of the tibia and fibula, to include malunion and nonunion; any existence of recurrent subluxation or lateral instability; and whether the Veteran's knees are ankylosed.  Additional limitation of motion due to pain, weakness, fatigability, or incoordination should be reported (that determination must be expressed in terms of degrees of additional limitation of motion).  

All findings must include range of motion testing in active motion and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Schedule the Veteran for a new VA examination in connection with his claim for an increased disability rating for degenerative joint disease of the lumbosacral spine.  A complete copy of the claims file should be made available to the examiner selected to conduct the examination.  

The examiner should report the ranges of motion of the thoracolumbar spine, or whether any segment of the spine is ankylosed.  Additional limitation of motion due to pain, weakness, fatigability, or incoordination should be reported (that determination must be expressed in terms of degrees of additional limitation of motion).  All findings must include range of motion testing in active motion and passive motion, as well as weight-bearing and non-weight-bearing motion.  The examiner should also provide a description of the severity of the Veteran's associated sciatica of the right and left lower extremities.  If the examiner finds that the Veteran does not have any associated neurological abnormalities, that conclusion must be clearly explained.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal should remain denied or not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


